DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/26/2022 has been entered. Claims 1, 2, 5, and 10-26 are pending in the application with claims 1, 2, and 5 amended. The amendment overcomes the previous set forth 35 U.S.C. §112f claim interpretation identified in the previously set forth Non-Final Office Action of 06/03/2022. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 07/26/2022, with respect to the rejections of claims 2, 5, and 6 under 35 U.S.C. §112b and claims 1-8 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujikura et al. (US9433759) hereinafter Fujikura.
In regard to claim 1, Fujikura discloses an endoscope system (Fig. 1) comprising: an endoscope (Fig. 1 endoscope 10) comprising:  a flexible tube (Fig. 1 insertion section 12) having a rigidity changing region (Fig. 1 flexible part 32 and curving part 34) and a projection (see annotated Fig. 2) provided on an outer circumference of the flexible tube (Fig. 1 insertion section 12), the projection (see annotated Fig. 2) having a first outer diameter (see annotated Fig. 2) configured to indicate a distal end (Fig. 1 near reference number 36) of the rigidity changing region (Fig. 1 flexible part 32 and curving part 34) of the flexible tube (Fig. 1 insertion section 12), the first outer diameter (see annotated Fig. 2) being larger than a second outer diameter (see annotated Fig. 2) of the flexible tube (Fig. 1 insertion section 12); and a flexible overtube (Fig. 1 over tube 50) attached to an outer surface ([col. 7 lines 51-55]) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 over tube 50) being configured to slide relative to the flexible tube (Fig. 1 insertion section 12) in an axial direction ([col. 7 lines 63-65]) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 over tube 50) comprising: 
a first cylindrical portion (Fig. 5 attaching portion 60a) having a first inner diameter  ([col. 7 lines 53-55] “The tube body 51 is formed into a cylindrical shape and had a slightly larger inner diameter than an outer diameter of insertion section 12.”) that is larger than the first outer diameter (see annotated Fig. 2); a balloon (Fig. 5 second balloon 60) connected to a distal end (Fig. 5 near reference number 62) of the first cylindrical portion (Fig. 5 attaching portion 60a); a second cylindrical portion (Fig. 5 attaching portion 60b) disposed distally relative to the balloon (Fig. 5 second balloon 60), the second cylindrical portion (Fig. 5 attaching portion 60b) having a second inner diameter such that the projection (see annotated Fig. 2) is configured to move proximally past the second cylindrical portion (Fig. 5 attaching portion 60b) and into a portion (Fig. 5 bulging portion 60C) of the flexible overtube (Fig. 1 over tube 50) corresponding to the balloon (Fig. 5 second balloon 60, [col 7 line 51- col. 8 line 32] As the over tube 50 is proximally slid onto the insertion section 12 starting from the base end opening 52B going over the tip end surface 37 and continuing onto the insertion section 12 until the gripping part 52 hits the boot of the endoscope 10, the attaching portion 60b slides over the projection -identified in annotated Fig. 2- and allowing the projection to be in the bulging portion 60C for a time.) 

    PNG
    media_image1.png
    382
    534
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 12, 13, 17-22 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated over Fujikura et al. (US9433759) hereinafter Fujikura.
In regard to claim 1, Fujikura discloses an endoscope system (Fig. 1) comprising: 
an endoscope (Fig. 1 endoscope 10) comprising:  
a flexible tube (Fig. 1 insertion section 12) having a rigidity changing region (Fig. 1 flexible part 32 and curving part 34) and 
a projection (see annotated Fig. 2) provided on an outer circumference of the flexible tube (Fig. 1 insertion section 12), 
the projection (see annotated Fig. 2) having a first outer diameter (see annotated Fig. 2) configured to indicate a distal end (Fig. 1 near reference number 36) of the rigidity changing region (Fig. 1 flexible part 32 and curving part 34) of the flexible tube (Fig. 1 insertion section 12), 
the first outer diameter (see annotated Fig. 2) being larger than a second outer diameter (see annotated Fig. 2) of the flexible tube (Fig. 1 insertion section 12); and 
a flexible overtube (Fig. 1 over tube 50) attached to an outer surface ([col. 7 lines 51-55]) of the flexible tube (Fig. 1 insertion section 12), 
the flexible overtube (Fig. 1 over tube 50) being configured to slide relative to the flexible tube (Fig. 1 insertion section 12) in an axial direction ([col. 7 lines 63-65]) of the flexible tube (Fig. 1 insertion section 12), 
the flexible overtube (Fig. 1 over tube 50) comprising: 
a first cylindrical portion (Fig. 5 attaching portion 60a) having a first inner diameter  ([col. 7 lines 53-55] “The tube body 51 is formed into a cylindrical shape and had a slightly larger inner diameter than an outer diameter of insertion section 12.”) that is larger than the first outer diameter (see annotated Fig. 2); 
a balloon (Fig. 5 second balloon 60) connected to a distal end (Fig. 5 near reference number 62) of the first cylindrical portion (Fig. 5 attaching portion 60a); 
a second cylindrical portion (Fig. 5 attaching portion 60b) disposed distally relative to the balloon (Fig. 5 second balloon 60), 
the second cylindrical portion (Fig. 5 attaching portion 60b) having a second inner diameter such that the projection (see annotated Fig. 2) is configured to move proximally past the second cylindrical portion (Fig. 5 attaching portion 60b) and into a portion (Fig. 5 bulging portion 60C) of the flexible overtube (Fig. 1 over tube 50) corresponding to the balloon (Fig. 5 second balloon 60, [col 7 line 51- col. 8 line 32] As the over tube 50 is proximally slid onto the insertion section 12 starting from the base end opening 52B going over the tip end surface 37 and continuing onto the insertion section 12 until the gripping part 52 hits the boot of the endoscope 10, the attaching portion 60b slides over the projection -identified in annotated Fig. 2- and allowing the projection to be in the bulging portion 60C for a time.) 

    PNG
    media_image1.png
    382
    534
    media_image1.png
    Greyscale

	In regard to claim 2,  Fujikura discloses the endoscope system (Fig. 1) according to claim 1, wherein the rigidity changing region (Fig. 1 flexible part 32 and curving part 34) of the flexible tube (Fig. 1 insertion section 12)  extends distally from a proximal end portion (Fig. 1 near reference number 32) of the flexible tube (Fig. 1 insertion section 12) for a length shorter (to include flexible part 32 and curving part 34) than an overall length (to include flexible part 32, curving part 34, and tip end part 36) of the flexible tube (Fig. 1 insertion section 12).  
	In regard to claim 5, Fujikura discloses the endoscope system according to claim 1, wherein the flexible tube (Fig. 1 insertion section 12) having a portion at a proximal end portion (see annotated Fig. 1) of the flexible tube (Fig. 1 insertion section 12) configured to contact a proximal end portion (Fig. 1 gripping portion 52) of the flexible overtube (Fig. 1 over tube 50) and restrict proximal movement of the flexible overtube (Fig. 1 over tube 50).

    PNG
    media_image2.png
    684
    811
    media_image2.png
    Greyscale

In regard to claim 10,  Fujikura discloses the endoscope system (Fig. 1) according to claim 1, wherein a first resistance (the resistance between the attaching portion 60b and the projection) to a longitudinal movement of the second cylindrical portion (Fig. 5 attaching portion 60b) over the projection (see annotated Fig. 2) is greater ([col. 8 lines 20-32]) than a second resistance (the resistance between the portion of the bulging portion 60c near attaching portion 60a) to the longitudinal movement of a portion (Fig. 5 a portion of attaching portion 60a near reference number 57) of the first cylindrical portion (Fig. 5 attaching portion 60a) corresponding to the balloon (Fig. 5 second balloon 60) as the projection moves proximally past the second cylindrical portion (Fig. 5 attaching portion 60b) and into the balloon (Fig. 5 second balloon 60).

    PNG
    media_image1.png
    382
    534
    media_image1.png
    Greyscale

In regard to claim 12, Fujikura discloses the endoscope system according to claim 1, wherein the second cylindrical portion (Fig. 5 attaching portion 60b) is more distal (Merriam-Webster Dictionary defines distal as “situated away from the point of …origin.” Therefore, Examiner is interpreting the limitation ‘the second cylindrical portion is more distal than the projection’ as the second cylindrical portion is situated away from the projection) than the projection (see annotated Fig. 2) when the projection (see annotated Fig. 2) contacts the distal end (Fig. 5 near reference number 62) of the first cylindrical portion (Fig. 5 attaching portion 60a)
In regard to claim 13, Fujikura discloses the endoscope system according to claim 1, wherein a length of the flexible overtube (Fig. 1 insertion section 12) is shorter than a length of the rigidity changing region (Fig. 1 flexible part 32 and curving part 34) in a longitudinal direction (see annotated Fig. 5 below).

    PNG
    media_image3.png
    328
    742
    media_image3.png
    Greyscale

In regard to claim 17, Fujikura discloses an endoscope system (Fig. 1) comprising: a flexible tube (Fig. 1 insertion section 12) having a rigidity changing region (Fig. 1 flexible part 32 and curving part 34), the flexible tube (Fig. 1 insertion section 12) comprises: a projection (see annotated Fig. 2) provided on an outer circumference of the flexible tube (Fig. 1 insertion section 12), the projection (see annotated Fig. 2) being configured to indicate a distal end of the rigidity changing region (Fig. 1 flexible part 32 and curving part 34); a flexible overtube (Fig. 1 over tube 50) attached to an outer surface ([col. 7 lines 51-55]) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 over tube 50) being configured to slide relative to the flexible tube (Fig. 1 insertion section 12) in an axial direction ([col. 7 lines 63-65]) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 over tube 50) comprising: a first cylindrical portion (Fig. 5 attaching portion 60a); a second cylindrical portion (Fig. 5 attaching portion 60b); and a balloon  (Fig. 5 second balloon 60) connected at a distal end (Fig. 5) of the second cylindrical portion (Fig. 5 attaching portion 60b) and proximally relative to the first cylindrical portion (Fig. 5 attaching portion 60a); wherein the second cylindrical portion (Fig. 5 attaching portion 60b) and the balloon (Fig. 5 second balloon 60) are configured to pass over the projection (see annotated Fig. 2).  

    PNG
    media_image4.png
    382
    534
    media_image4.png
    Greyscale

In regard to claim 18, Fujikura discloses the endoscope system according to claim 17, wherein a first resistance (the resistance between the attaching portion 60b and the projection) to a longitudinal movement of the second cylindrical portion (Fig. 5 attaching portion 60b) over the projection (see annotated Fig. 2) is greater ([col. 8 lines 20-32]) than a second resistance (the resistance between the portion of the bulging portion 60c near attaching portion 60a) to the longitudinal movement of a portion (Fig. 5 a portion of attaching portion 60a near reference number 57) of the first cylindrical portion (Fig. 5 attaching portion 60a) corresponding to the balloon (Fig. 5 second balloon 60) as the projection moves proximally past the second cylindrical portion (Fig. 5 attaching portion 60b) and into the balloon (Fig. 5 second balloon 60).
In regard to claim 19, Fujikura discloses the endoscope system according to claim 17, wherein the second cylindrical portion (Fig. 5 attaching portion 60b) is more distal (Merriam-Webster Dictionary defines distal as “situated away from the point of …origin.” Therefore, Examiner is interpreting the limitation ‘the second cylindrical portion is more distal than the projection’ as the second cylindrical portion is situated away from the projection) than the projection (see annotated Fig. 2) when the projection (see annotated Fig. 2) contacts the distal end (Fig. 5 near reference number 62) of the first cylindrical portion (Fig. 5 attaching portion 60a)
In regard to claim 20, Fujikura discloses the endoscope system according to claim 17, wherein a length of the flexible overtube (Fig. 1 over tube 50)  is shorter than a length of the rigidity changing region (Fig. 1 flexible part 32 and curving part 34) in a longitudinal direction (Fig. 1).
In regard to claim 21, Fujikura discloses the endoscope system according to claim 17, wherein the flexible tube  (Fig. 1 insertion section 12) further comprising a bending portion (Fig. 1 and 5 curving part 34) arranged distally relative to the projection (see annotated Fig. 2).  
In regard to claim 22, Fujikura discloses the endoscope system according to claim 21, wherein the second cylindrical portion (Fig. 5 attaching portion 60b)  covers the bending portion (Fig. 1 and 5 curving part 34) when the projection (see annotated Fig. 2) contacts the distal end of the first cylindrical portion (Fig. 5 attaching portion 60a).  
In regard to claim 25, Fujikura discloses the endoscope system according to claim 17, wherein the flexible tube (Fig. 1 insertion section 12) having a portion at a proximal end portion (see annotated Fig. 1) of the flexible tube (Fig. 1 insertion section 12) configured to contact a proximal end portion (Fig. 1 gripping portion 52) of the flexible overtube (Fig. 1 over tube 50) and restrict proximal movement of the flexible overtube (Fig. 1 over tube 50).





Claim 1, 14, 15, 16, 17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated over Takahashi et al. (US2016/0353980) hereinafter Takahashi.
Regarding claim 1, Takahashi discloses an endoscope system (Fig. 1 endoscope system 100) comprising: 
an endoscope (Fig. 1 endoscope 10) comprising:  
a flexible tube (Fig. 1 insertion section 12) having a rigidity changing region (Fig. 1 flexible portion 36) and 
a projection (Fig. 10F/G enlarged diameter part 85) provided on an outer circumference (Fig. 10F/G) of the flexible tube (Fig. 1 insertion section 12), 
the projection (Fig. 10F/G enlarged diameter part 85) having a first outer diameter (Fig. 10F/G diameter of the enlarged diameter part 85) configured to indicate a distal end of the rigidity changing region of the flexible tube  (Fig. 1 insertion section 12), the first outer diameter (Fig. 10F/G diameter of the enlarged diameter part 85) being larger than a second outer diameter (Fig. 10F/G diameter of the flexible portion 36) of the flexible tube (Fig. 1 insertion section 12); and 
a flexible overtube (Fig. 1 overtube 50) attached to an outer surface (Fig. 10G) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 overtube 50) being configured to slide (Fig. 1) relative to the flexible tube (Fig. 1 insertion section 12) in an axial direction of the flexible tube (Fig. 1 insertion section 12), 
the flexible overtube (Fig. 1 overtube 50) comprising: 
a first cylindrical portion (see annotated Fig. 10G) having a first inner diameter (see annotated Fig. 10G)  that is larger than the first outer diameter (Fig. 10F/G diameter of the enlarged diameter part 85); 
a balloon (Fig. 1 balloon 57) connected to a distal end of the first cylindrical portion (see annotated Fig. 10G); 
a second cylindrical portion (see annotated Fig. 10G) disposed distally relative to the balloon (Fig. 1 balloon 57), the second cylindrical portion (see annotated Fig. 10G) having a second inner diameter (see annotated Fig. 10G) such that the projection (Fig. 10F/G enlarged diameter part 85) is configured to move proximally past ([0048] “…the flexible portion 36 can slide in the overtube 50…”) the second cylindrical portion and into a portion of the flexible overtube (Fig. 1 overtube 50)  corresponding to the balloon (Fig. 1 balloon 57).

    PNG
    media_image5.png
    189
    739
    media_image5.png
    Greyscale

In regard to claim 14, Takahashi discloses the endoscope system according to claim 1, wherein the endoscope (Fig. 1 endoscope 10)  further comprising a bending portion (Fig. 1 flexible portion 36 and bending portion 38) arranged distally (Fig. 10G) relative to the projection (Fig. 10F/G enlarged diameter part 85). 
In regard to claim 15, Takahashi discloses the endoscope system according to claim 14, wherein the second cylindrical portion (see annotated Fig. 10G)  covers the bending portion (Fig. 1 flexible portion 36 and bending portion 38) when the projection (Fig. 10F/G enlarged diameter part 85) contacts the distal end of the first cylindrical portion (see annotated Fig. 10G).
In regard to claim 16, Takahashi discloses the endoscope system according to claim 1, wherein the rigidity changing region (Fig. 1 flexible portion 36) is configured to increase a rigidity of the flexible overtube to a first rigidity (Fig. 9A-9B), the flexible overtube (Fig. 1 overtube 50) is configured to increase the rigidity of the flexible overtube (Fig. 1 overtube 50) to a second rigidity (Fig. 9A-9B), wherein the first rigidity is equal to the second rigidity ([0059-0061]).
In regard to claim 17, Takahashi discloses an endoscope system (Fig. 1) comprising: a flexible tube (Fig. 1 insertion section 12) having a rigidity changing region (Fig. 1 flexible portion 36), the flexible tube (Fig. 1 insertion section 12) comprises: a projection (Fig. 10F/G enlarged diameter part 85) provided on an outer circumference (Fig. 10F/G) of the flexible tube (Fig. 1 insertion section 12), the projection (Fig. 10F/G enlarged diameter part 85)  being configured to indicate a distal end of the rigidity changing region (Fig. 1 flexible portion 36); a flexible overtube (Fig. 1 overtube 50) attached to an outer surface (Fig. 10G) of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 overtube 50) being configured to slide (Fig. 1) relative to the flexible tube (Fig. 1 insertion section 12) in an axial direction of the flexible tube (Fig. 1 insertion section 12), the flexible overtube (Fig. 1 overtube 50) comprising: a first cylindrical portion (see annotated Fig. 10G); a second cylindrical portion (see annotated Fig. 10G); and a balloon (Fig. 1 balloon 57) connected at a distal end of the second cylindrical portion (see annotated Fig. 10G) and proximally relative to the first cylindrical portion (see annotated Fig. 10G); wherein the second cylindrical portion (see annotated Fig. 10G) and the balloon (Fig. 1 balloon 57) are configured to pass over the projection (Fig. 10F/G enlarged diameter part 85).  

    PNG
    media_image6.png
    189
    672
    media_image6.png
    Greyscale




In regard to claim 23, Takahashi discloses the endoscope system according to claim 17, wherein the rigidity changing region (Fig. 1 flexible portion 36) is configured to increase a rigidity of the flexible overtube to a first rigidity (Fig. 9A-9B), the flexible overtube (Fig. 1 overtube 50) is configured to increase the rigidity of the flexible overtube (Fig. 1 overtube 50) to a second rigidity (Fig. 9A-9B), wherein the first rigidity is equal to the second rigidity ([0059-0061]).
In regard to claim 24, Takahashi discloses the endoscope system according to claim 17, wherein the rigidity changing region (Fig. 1 flexible portion 36) of the flexible tube (Fig. 1 insertion section 12)  extends distally from a proximal end portion of the flexible tube (Fig. 1 insertion section 12)  for a length shorter (Fig. 4C) than an overall length of the flexible tube (Fig. 1 insertion section 12)  .  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura in view of Moriyama Hiroki et al. (JPH10276965A) hereinafter Hiroki. 
In regard to claim 11, 16 and 26,  Fujikura fails to disclose wherein the flexible tube comprises a coil pipe provided inside the flexible tube, the coil pipe being configured to change rigidity by compressing or decompressing the coil pipe.
However Hiroki, in the same field of endeavor, teaches wherein the flexible tube (elastic part 13) comprises a coil pipe (coil 36) provided inside the flexible tube (elastic part 13), the coil pipe (coil 36) being configured to change rigidity by compressing or decompressing the coil pipe (coil 36, Abstract “PROBLEM TO BE SOLVED: To provide an endoscope with a hardness adjustment means which maintains a coil hardening function and improves its durability. SOLUTION: A coil 36 and wire 35 are inserted into an elastic part 13 of an insertion part 6 to change the hardness”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Fujikura with the teachings of Hiroki to include a coil pipe provided inside the flexible tube configured to change rigidity to gain the benefit of durability. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795